                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACK JACOBS,                                                   CIVIL ACTION
                         Plaintiff,

                 v.

 ALEJANDRO MAYORKAS,                                            NO. 21-0165
 SECRETARY, U.S. DEPARTMENT
 OF HOMELAND SECURITY,
                         Defendant.

                                      MEMORANDUM OPINION

        Plaintiff Jack Jacobs alleges that the U.S. Department of Homeland Security

(“Defendant”) discriminated against him based on his race in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, and the Civil Rights Act of 1991, 42 U.S.C. § 1981,

when it: 1) failed to make his temporary promotion to Acting Chief of Staff permanent in late

2017; 2) failed to promote him to Watch Commander when he applied on May 21, 2018; 3)

failed to promote him to Watch Commander when he applied again on November 30, 2018; and,

4) hired a White candidate to fill the position of Watch Commander on September 29, 2019, after

Plaintiff applied for the position a third time on May 2, 2019. Defendant moves to dismiss

Plaintiff’s claims as to the first three positions due to Plaintiff’s failure to timely exhaust his

administrative remedies. As the Court writes for the benefit of the parties, and given the limited

nature of the Defendant’s motion to dismiss, a more detailed recitation of the facts is

unnecessary.

        It is appropriate to resolve an issue of the timeliness of any administrative exhaustion

requirement in a motion brought pursuant to Rule 12(b)(6). Robinson v. Dalton, 107 F.3d 1018,

1022 (3d Cir. 1997). Although the Amended Complaint states that “Plaintiff has exhausted all of

his administrative remedies[,]” the assumption of truth at the Motion to Dismiss stage applies to

                                                   1
the alleged facts and not to “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

       As for the Acting Chief of Staff position, Plaintiff waives this claim by failing to respond

to Defendant’s arguments that it is untimely and unexhausted. See, e.g., Celestial Cmty. Dev.

Corp. v. City of Phila., 901 F. Supp.2d 566, 578 (E.D. Pa. 2012) (“To put it simply: plaintiffs

who fail to brief their opposition to portions of motions to dismiss do so at the risk of having

those parts of the motions to dismiss granted as uncontested.”); Cook v. W. Homestead Police

Dep’t, 2017 WL 1550190, at *3 (W.D. Pa. May 1, 2017) (“Plaintiffs’ failure to respond at all to

[Defendants] arguments for dismissal . . . will be read as a concession of those arguments, if not

a waiver of those issues.”).

       To the extent that Plaintiff’s claims are premised on his first and second applications for

the Watch Commander position they will be dismissed pursuant to Federal Rule 12(b)(6) for

failure to timely exhaust administrative remedies. Under EEOC guidelines, a federal employee

must exhaust administrative remedies by contacting an agency EEO counselor “within 45 days

of the date of the matter alleged to be discriminatory or, in the case of personnel action, within

45 days of the effective date of the action.” 29 C.F.R. § 1614.105(a)(1).

       According to the Amended Complaint, the Watch Commander position was “cancelled

with no selection being made” following Plaintiff’s May 2018 and November 2018 applications.

Construing the Amended Complaint in Plaintiff’s favor, the latest plausible date on which he

knew or should have known he was not selected for promotion was when Defendant re-posted

the position without hiring any candidate, on November 30, 2018 and again on May 2, 2019.

Plaintiff concedes in the Amended Complaint that he first complained of race discrimination to

an agency EEO counselor on October 18, 2019. As such his first contact with an EEO counselor



                                                 2
falls well outside the allotted 45-day window for each of these claims.

       Nor does Plaintiff’s timely administrative exhaustion of his third failure to promote claim

resurrect his untimely claims for the same Watch Commander position. See Nat’l RR Passenger

Corp. v. Morgan, 536 U.S. 101, 113 (2002) (holding that under Title VII, “discrete

discriminatory acts are not actionable if time barred, even when they are related to acts alleged in

timely filed charges.”); O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006) (applying

Morgan to conclude that, inter alia, “failure to promote, denial of transfer, [and] refusal to hire”

are discrete acts for the purposes of a limitations period). Thus, the only claim that Plaintiff

timely exhausted relates to Defendant’s failure to promote Plaintiff to the Watch Commander

role in favor of a White candidate on September 29, 2019.

       For the reasons set forth herein, Defendant’s motion shall be granted. A corresponding

order follows.

May 18, 2021                                          BY THE COURT:


                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                  3
